Filed 6/9/22 P. v. Parker CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083152
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F21902503)
                    v.

    DEWAYNE KEITH PARKER,                                                                 OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Gary R.
Orozco, Judge.
         Candace Hale, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and Sally
Espinoza, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P. J., Franson, J. and DeSantos, J.
                                      INTRODUCTION
        In a felony complaint filed on March 26, 2021, defendant Dewayne Keith Parker
was charged with murder (Pen. Code,1 § 187, subd. (a)). The complaint further alleged
that he personally used a deadly and dangerous weapon (§ 12022, subd. (b)(1)). At his
arraignment on April 26, 2021, defendant pled not guilty and denied the special
allegation. In addition, the trial court—pursuant to section 1368—expressed doubt as to
his mental competence, suspended criminal proceedings, and appointed a licensed
psychologist to examine him. At a May 26, 2021 competency hearing, the court
reviewed the psychologist’s report, declared defendant mentally incompetent, and
referred the matter to the regional Conditional Release Program for a written
recommendation in accordance with section 1370. After reviewing said
recommendation, the court ordered that defendant be committed to the State Department
of State Hospitals and specified that “[t]he maximum term of commitment exceeds 2
years.” The commitment order was filed on July 7, 2021. On August 6, 2021, defendant
filed a notice of appeal.
                                         DISCUSSION
        Defendant makes two contentions. First, “[t]he court violated California law and
[his] Fourteenth Amendment due process and equal protection rights by setting his
maximum commitment at a time ‘exceeding two years.’ ” Second, the court “erred by
refusing to hold a Marsden[2] hearing.”




        1   Unless otherwise indicated, subsequent statutory citations refer to the Penal
Code.
        2   People v. Marsden (1970) 2 Cal.3d 118.


                                                2.
I.     Length of commitment
       “The maximum period of commitment under section 1370 is ‘two years from the
date of commitment.’ ” (Rodriguez v. Superior Court (2021) 70 Cal.App.5th 628, 648,
quoting § 1370, subd. (c)(1).)
       Defendant correctly points out that section 1370, subdivision (c)(1) “provide[s]
that the maximum commitment for determining or restoring competence is two years.”
He requests a remand “so the court may set the proper maximum time of commitment
. . . .” The Attorney General concedes that “the commitment order should be amended to
reflect a maximum two-year term of commitment.” We accept this concession.
II.    Marsden motion
       a. Background
       At the May 26, 2021 competency hearing, the court indicated that it had read and
considered the psychologist’s section 1368 report. After counsel submitted on the
report’s findings of incompetence, the court concluded that defendant “is not competent
to stand trial.” The following colloquy transpired:

              “THE DEFENDANT:               Can I get on record right now and put
       myself on record, because I have document – a document statement as far
       as a certificate already filed by the clerk, Y dot –

               “THE COURT:         Let me just interrupt you real quick to tell you,
       sir. I would advise that you not say anything on the record. If you say
       anything that’s incriminating – let me finish. If you say anything that’s
       incriminating, the People can use any of your statements against you at
       trial.

               “THE DEFENDANT:             I understand that, and I understand – I
       agree with you, and I agree that none of these proceedings is administrative
       at all. And I also have the document, you know, the stamp that’s notified
       documents right here in my request to represent myself at this time in a
       Marsden motion fashion, and I would like the district attorney to sit in the
       Marsden motion at this time, and I would like to represent myself the third
       time because I said this three previous times on the People vs. Parker,



                                             3.
      vehicular manslaughter case,[3] in which the Court had to make a
      documented hearing, not just deny it on your own opinion. You’ve got to
      read the documents to, you know – a Faretta,[4] you know, application, and
      that’s what I wanted to provide to the Court in, you know, my letter of
      proposal.

              “THE COURT:            So you want a Marsden motion and have the
      district attorney present; is that correct?

               “THE DEFENDANT:            Yes.

            “THE COURT:       All right. That’s a conditional request for a
      Marsden motion. I’m denying it.

             “You want a Faretta motion, you want to represent yourself; is that
      correct?

             “THE DEFENDANT:              I have documents that says that – a
      stamped document in which I want to provide to the Court and also provide
      to, you know, the district attorney, . . . and this report is documented to put
      myself on calendar today, and so this is my argument for today against not
      only the plea that my attorney put in that said that I was not guilty, but also
      where enter that plea that says, you know what I’m saying, I’m not guilty to
      my priors, which is my past record of mental incompetency or my past
      conduct.

              “And for the record, I’m also using the burden of proof of – that you,
      under 1368, you appointed a non-psych evaluation for a person to see me,
      and that wasn’t part – I think it was about checking my lungs, and I think
      you abused your – my constitutional right when you said – when you didn’t
      ask me, you know, was I willing to participate in that, and I think you – the
      district attorney didn’t make an appeal on that. And any time you use a
      1368 outside 1370, you abuse my constitutional right, because 1370 allows
      an institution to be on a minute order, which means you facilitated second
      floor and you facilitated a jail. Under 1368 that is not probable cause in
      any event, and today is my argument, you know, of the 1367 that says that
      today, you know, whether – if I’m found incompetent for today argument,
      you know, you can hear it today in a 1368, and under 1369, which is right


      3 The record shows that defendant was convicted of vehicular manslaughter with
gross negligence (§ 192, subd. (c)(1)) on March 27, 2012.
      4   Faretta v. California (1975) 422 U.S. 806.


                                             4.
now saying that I’m not agreeing with the plea of not guilty, and I would
like to have a hearing.

       “[DEFENSE COUNSEL]: Mr. Parker –

       “THE DEFENDANT:             I would like to have a hearing on my
plea because I would like to be present any time I make a plea, and you
know what saying. And, furthermore, he just said that he was not
competent to assist me or I was not competent to assist him in any kind of
way.

       “[DEFENSE COUNSEL]: Mr. Parker, we can speak later.

       “THE COURT:           Mr. Parker, I asked you if you wanted to
represent yourself. I can’t get a straight answer out of you. [¶] . . . [¶]

       “THE DEFENDANT:              I’m requesting a dismissal.

       “THE COURT:           Your request for dismissal is denied. . . .

       “THE DEFENDANT:              Notice to appear, letter of modification.

      “THE COURT:        Excuse me, sir, you’re on the verge of
contempt. I’ve warned you once. Quit interrupting the Court. [¶] . . . [¶]

      “THE DEFENDANT:               Are you denying me my Marsden
motion?

       “THE COURT:      Well, you didn’t ask for a Marsden motion.
Your Marsden motion was conditional on your demand that the district
attorney be present.

      “THE DEFENDANT:               Well, that – so you’re denying me my
Marsden motion?

       “THE COURT:         I’m saying that you’ve made a conditional
Marsden motion, and it’s not proper, and I’m denying the request for a
conditional Marsden motion.

        “THE DEFENDANT:              So to my recognition, it don’t say that
the district attorney can’t be present at the Marsden motion.

       “THE COURT:           Once again, you requested –

       “THE DEFENDANT:              And I want that –



                                       5.
              “THE COURT:           Excuse me, sir. We’re done here.

              “THE DEFENDANT:            So are you saying this on your opinion or
       the authority of the documented statements?

              “THE COURT:           Sir, we’re done here.

              “Anything further?

              “THE DEFENDANT:               I request a dismissal.

              “[DEFENSE COUNSEL]: No, Your Honor.

              “THE COURT:           Okay. Thank you, deputies.”
       b. Analysis
       “When a defendant seeks new counsel on the basis that his appointed counsel is
providing inadequate representation—i.e., makes what is commonly called a Marsden
motion [citation]—the trial court must permit the defendant to explain the basis of his
contention and to relate specific instances of inadequate performance.” (People v. Smith
(2003) 30 Cal.4th 581, 604.) “Although no formal motion is necessary, there must be ‘at
least some clear indication by defendant that he wants a substitute attorney.’ [Citation.]”
(People v. Mendoza (2000) 24 Cal.4th 130, 157 (Mendoza), quoting People v. Lucky
(1988) 45 Cal.3d 259, 281, fn. 8; see People v. Sanchez (2011) 53 Cal.4th 80, 83-84, 89-
90.)
       “We review the trial court’s denial of defendant’s Marsden motion under the
abuse of discretion standard.” (People v. Orey (2021) 63 Cal.App.5th 529, 568.)
“ ‘Under the abuse of discretion standard, “a trial court’s ruling will not be disturbed . . .
unless the trial court exercised its discretion in an arbitrary, capricious, or patently absurd
manner that resulted in a manifest miscarriage of justice.” [Citation.]’ [Citations.]”
(People v. Lewis (2009) 46 Cal.4th 1255, 1286.) In other words, “[a] court abuses its
discretion when its ruling ‘falls outside the bounds of reason.’ [Citation.]” (People v.
Kipp (1998) 18 Cal.4th 349, 371; see People v. Brown (2004) 33 Cal.4th 892, 901
[“ ‘ “No rule of decision is better or more firmly established by authority, nor one resting

                                              6.
upon a sounder basis of reason and propriety, than that a ruling . . . , itself correct in law,
will not be disturbed on appeal merely because given for the wrong reason.” ’ ”].)
       We conclude that the court’s ruling did not fall outside the bounds of reason. At
the May 26, 2021 competency hearing, defendant initially stated that he wanted “to
represent [him]self at this time in a Marsden motion fashion . . . .” Shortly thereafter, he
reiterated that he “would like to represent [him]self” and alluded to a Faretta motion for
self-representation. Both times, defendant “did not request a different appointed
attorney” (People v. Gonzalez (2012) 210 Cal.App.4th 724, 741) and “clearly expressed
his preference for self-representation” (id. at p. 742). While he “used the term ‘Marsden
. . .’ at [the hearing], . . . he was actually seeking . . . self-representation—not new
counsel.” (People v. Carter (2010) 182 Cal.App.4th 522, 528.) Later, when asked by the
court if he wanted “a Faretta motion” and “to represent [him]self,” defendant proceeded
to argue on his own behalf. He briefly mentioned that defense counsel either was “not
competent to assist [him]” or had deemed him “not competent to assist . . . in any kind of
way” (see Mendoza, supra, 24 Cal.4th at p. 157 [“fleeting reference to dissatisfaction
with counsel”]), but this remark does not amount to a “clear indication that [he] was
requesting a substitute appointed attorney so as to require the court to conduct a Marsden
hearing” (People v. Gonzalez, supra, at p. 741).
       Defendant also conspicuously stated that he wanted “the district attorney to sit in
the Marsden motion at this time.” “Typically, when conducting a Marsden hearing, trial
courts exclude the district attorney upon defendant’s request [or] ‘whenever information
would be presented during the hearing to which the district attorney is not entitled, or
which could conceivably lighten the prosecution’s burden of proving its case.’ ” (People
v. Knight (2015) 239 Cal.App.4th 1, 6, quoting People v. Madrid (1985) 168 Cal.App.3d
14, 19.) This is because “there are situations in which the district attorney’s presence
would inhibit defendant or his counsel from freely discussing the facts surrounding the
specific allegations.” (People v. Madrid, supra, at p. 18.) Given the peculiarity of

                                               7.
defendant’s wish, in tandem with his “insistence on self-representation” (Mendoza,
supra, 24 Cal.4th at p. 157), one could reasonably infer that he did not appreciate what a
Marsden motion entailed.
       “Under these circumstances, the trial court was not required to hold a Marsden
hearing.” (People v. Carter, supra, 182 Cal.App.4th at p. 528.) Accordingly, we uphold
the court’s denial.
                                     DISPOSITION
       The matter is remanded to the trial court with directions to prepare an amended
July 7, 2021 order reflecting a maximum commitment term of two years and transmit
copies thereof to the appropriate entities. As amended, the order is affirmed.




                                            8.